Case 1:19-cr-20535-BB Document 28 Entered on FLSD Docket 11/15/2019 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA                     FILED BY.illfG.
                            CASE NO.       19-cr-20535-BB(s)
                                                                                           o,                _D.C.

                                         18 u.s.c. § 1591
                                                                                   NOV 14 2019
                                         18 u.s.c. § 1594                           ANGELA E. NOBLE
                                                                                   CLERK u.s. PISt Ct
                                                                                   S. D. OF F1.A   • MiMfj

  UNITED STATES OF AMERICA

  vs.

  JEREMIAH HORENSTEIN,
       a/k/a "Jeremiah Brown,"
       a/k/a "Jerm Brown,"
       a/k/a "Sean Brown,"
  RACQUEL LA VETTE BIJOU,
  ASHTON GARY LEWINSON,
       a/k/a "Ace,"
  SOUPRINA BLANC,
       a/k/a "Supa,"
       a/k/a "Suprah,"

                 Defendants.
  --------------------------~'
                                SUPERSEDING INDICTMENT

         The Grand Jury charges that:

                                            COUNT1
                                    Sex Trafficking of a Minor
                                        (18 u.s.c. § 1591)

         From in or around May 13, 2019, through on or about June 7, 2019, in Miami-D de and

  Broward Counties, in the Southern District of Florida, and elsewhere, the defendants,

                                  JEREMIAH HORENSTEIN,
                                    a/k/a "Jeremiah Brown,"
                                      a/k/a "Jerm Brown,"
                                    a/k/a "Sean Brown," and
                                 ASHTON GARY LEWINSON,
                                           a/k/a "Ace,"
     Case 1:19-cr-20535-BB Document 28 Entered on FLSD Docket 11/15/2019 Page 2 of 9




       did knowingly, in and affecting interstate and foreign commerce, recruit, entice, harbor, tr       sport,

       provide, obtain, advertise, and maintain by any means a person, that is, MINOR V CTIM,

       knowing, and, except where the violation involved advertising, in reckless disregard of

       and, except where the violation involved advertising, having had a reasonable oppo

       observe MINOR VICTIM, that MINOR VICTIM had-not attained the age of 18 years an would

       be caused to engage in a commercial sex act, in violation of Title 18, United States Code,

       1591(a)(l), (b)(2), and (c) and 2.

              Pursuant to Title 18, United States Code, Section 1591 (b)(1 ), it is further aile ed that

       MINOR VICTIM had not attained the age of 14 years at the time of such offense.

                                                    COUNT2
                                            Sex Trafficking of a Minor
                                                (18 u.s.c. § 1591)

              From in or around May 13, 2019, through on or about June 11, 2019, in Mi                ·-Dade,
                                                                                                      !

       Broward, and Palm Beach Counties, in the Southern District of Florida, and elsewhtre, the

       defendant,                                                                                     ·

                                        RACQUEL LA VETTE BIJOU,

       did knowingly, in and affecting interstate and foreign commerce, recruit, entice, harbor, tr       sport,

       provide, obtain, advertise, and maintain by any means a person, that is, MINOR V CTIM,

       knowing, and, except where the violation involved advertising, in reckless disregard oft e fact,

       and, except where the violation involved advertising, having had a reasonable opport nity to

       observe MINOR VICTIM, that MINOR VICTIM had not attained the age of 18 years an would

I      be caused to engage in a commercial sex act, in violation of Title 18, United States Code,

I      1591(a)(l), (b)(2), and (c) and 2.

II
i!                                                      2

I
\
Case 1:19-cr-20535-BB Document 28 Entered on FLSD Docket 11/15/2019 Page 3 of 9




         Pursuant to Title 18, United States Code, Section 1591(b)(l), it is further alle ed that

  MINOR VICTIM had not attained the age of 14 years at the time of such offense.

                                               COUNT3
                                       Sex Trafficking of a Minor
                                           (18 u.s.c. § 1591)

         From in or around June 5, 2019, through on or about June 11,2019, in Miami-D de and

  Palm Beach Counties, in the Southern District ofFlorida, and elsewhere, the defendant,

                                         SOUPRINA BLANC,
                                            a/k/a "Supa,"
                                           a/k/a "Suprah,"
                                                                                               i
                                                                                               I,



  did knowingly, in and affecting interstate and foreign commerce, recruit, entice, harbor, trfnsport,

  provide, obtain, advertise, and maintain by any means a person, that is, MINOR VJcTIM,
                                                                                               I

  knowing, and, except where the violation involved advertising, in reckless disregard of tre fact,

  and, except where the violation involved advertising, having had a reasonable oppo,nity to

  observe MINOR VICTIM, that MINOR VICTIM had not attained the age of 18 years an would

  be caused to engage in a commercial sex act, in violation of Title 18, United States Code,

  1591(a)(l), (b)(2), and (c) and 2.                                                                '

                                                                                                    i.




         Pursuant to Title 18, United States Code, Section 1591(b)(1), it is further alle~ed that

  MINOR VICTIM had not attained the age of 14 years at the time of such offense.

                                  FORFEITURE ALLEGATIONS

         1.      The allegations of this Superseding Indictment are hereby re-alleged and by this

  reference fully incorporated herein for the purpose of alleging criminal forfeiture to the United

  States of America of certain property in which the defendants, JEREMIAH HOREN TEIN,
                                                                                                         I
  a/k/a "Jeremiah Brown," a/k/a "Jerm Brown," a/k/a "Sean Brown," RACQUEL LA'fETTE



                                                   3
Case 1:19-cr-20535-BB Document 28 Entered on FLSD Docket 11/15/2019 Page 4 of 9




  BIJOU, ASHTON GARY LEWINSON, a/k/a "Ace," and SOUPRINA BLANC a/k/a

  "Supa," a/k/a "Suprah," have an interest.

          2.     Upon conviction of a violation of Title 18, United States Code, Section 1 91, as

  alleged in this Superseding Indictment, the defendant so convicted shall forfeit to the Unite States

  of America, pursuant to Title 18, United States Code, Section 1594(d), the following:

                 (a)    any property, real or personal, that was involved in, used, or intend d to be
                                                                                              I
         used to commit or to facilitate the commission of such violation, and any property tr~ceable
                                                                                              I


         to such property; and

                 (b)    any property, real or personal, constituting or derived from, any p oceeds

         that such defendant obtained, directly or indirectly, as a result of such violation, or any

         property traceable to such property.

         All pursuant to Title 18, United States Code, Section 1594(d), and the procedures s t forth

  at Title 21, United States Code, Section 853, as made applicable by Title 28, United State Code,

  Section 2461 (c).

                                                A TRUE BILL




                                                FOREPERSON




  UNITED STATES ATTORNEY




  nJ?civZC?
  ASSISTANT UNITED STATES ATTORNEY



                                                  4
 Case 1:19-cr-20535-BB Document 28 Entered on FLSD Docket 11/15/2019 Page 5 of 9
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                         CASE NO.                    19-cr-20535-BB s

vs.
                                                                    CERTIFICATE OF TRIAL ATT                 EY*
JEREMIAH HORENSTEIN, et al.
   Defendants.
-----------------'/                               Superseding Case Information:

Court Division:   (Select One)                    New Defendant(s)                 Yes             No
                                                  Number of New Defendants
__x_   Miami       _       KeyWest                Total number of counts
       FTL                 WPB            FTP

       I do hereby certify that:
       1.         I have carefully considered the allegations of the indictment, the number of defendan , the number
                  of probable witnesses and the legal complexities of the Indictment/Information attache hereto.
       2.         I am aware that the information supplied on this statement will be relied upon by the udges of this
                  Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                  Act, Title 28 U .S.C. Section 3161.
       3.         Interpreter:    (Yes or No)       No
                  List language and/or dialect
       4.         This case will take     7       days for the parties to try.
       5.         Please check appropriate category and type of offense listed below:
       I          0    to 5 days                                           Petty
       II         6    to 10 days                 -x-               Minor
       III        11   to 20 days                                   Misdem.
       IV         21   to 60 days                                   Felony          X
       v          61   days and over
       6.        Has this case been previously filed in this District Court? (Yes or No)      No
       If yes:
       Judge:                                              Case No.
       (Attach copy of dispositive order)
       Has a complaint been filed in this matter?          (Yes or No)       Yes
       If yes:
       Magistrate Case No.
       Related Miscellaneous numbers:
       Defendant(s) in federal custody as of
       Defendant(s) in state custody as of
       Rule 20 from the District of
       Is this a potential death penalty case? (Yes or No)             No
       7.         Does this case originate from a matter pending in the Northern Region of the U.S. Atto ey's Office
                  prior to October 14, 2003?       Yes               No.--=-X_,___

       8.         Does this case originate from a matter pending in the Central Re ion of the U.S. Atto ey's Office
                  prior to September 1, 2007?     Yes     _ _ No_x_ ~_ /
                                                              T>                   C<'_

*Penalty Sheet(s) attached                                                                                  REV 4/8/08
Case 1:19-cr-20535-BB Document 28 Entered on FLSD Docket 11/15/2019 Page 6 of 9




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       PENALTY SHEET

  Defendant's Name: JEREMIAH H{)RENSTEIN, a/k/a "Jeremiah Brown," a/k/a ", erm
                    Brown," a/k/a "Sean Brown"

  Case No:     19-cr-20535-BB(s)

  Count#: I

  Sex Trafficking of a Minor

  Title 18, United States Code, Section 159l(a)(l) & (b)(l)

  *Min./Max. Penalties: Minimum of 15 years' imprisonment and maximum oflife imprisDnment

  *Refers only to possible term of incarceration, does not include possible fines, restitu ion,
  special assessments, parole terms, or forfeitures that may be applicable.
                                                                                                  i
                                                                                                  II
                                                                                                  I
                                                                                                  ~




                                                                                                  I
    Case 1:19-cr-20535-BB Document 28 Entered on FLSD Docket 11/15/2019 Page 7 of 9




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                           PENALTY SHEET

      Defendant's Name: RACQUEL LAVETTE BIJOU

      Case No:     19-cr-20535-BB(s)

      Count#:2

      Sex Trafficking of a Minor

      Title 18, United States Code, Section 1591(a)(l) & (b)(l)




      *Refers only to possible term of incarceration, does not include possible fines, restitu ion,
      special assessments, parole terms, or forfeitures that may be applicable.




1
}
Case 1:19-cr-20535-BB Document 28 Entered on FLSD Docket 11/15/2019 Page 8 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                       PENALTY SHEET

  Defendant's Name: ASHTON GARY LEWINSON, alk/a "Ace"

  Case No:     19-cr-20535-BB(s)

  Count#: 1

  Sex Traffickin of a Minor

  Title 18, United States Code, Section 159l(a)(l) & (b)(l)



  *Refers only to possible term of incarceration, does not include possible fines, restitu ion,
  special assessments, parole terms, or forfeitures that may be applicable.
I
1
•
     Case 1:19-cr-20535-BB Document 28 Entered on FLSD Docket 11/15/2019 Page 9 of 9


j
l                                   UNITED STATES DISTRICT COURT


Ii
                                    SOUTHERN DISTRICT OF FLORIDA

                                             PENALTY SHEET




l
       Defendant's Name: SOUPRINA BLANC, a/k/a "Supa," a/kla "Suprah"

        Case No:    19-cr-20535-BB(s)

       Count#: 3

        Sex Traffickin of a Minor

       Title 18, United States Code, Section 1591 (a) 1




       *Refers only to possible term of incarceration, does not include possible fmes, restitu ·on,
       special assessments, parole terms, or forfeitures that may be applicable.
